Citation Nr: 0726591	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-26 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
fracture of the left fifth metacarpal with posttraumatic 
degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board observes that in a June 2007 letter the veteran 
expressed a desire to reopen his service connection claim for 
a nasal disorder.  This issue is referred to the RO for 
development and adjudication.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2. The veteran's service-connected left fifth finger 
condition is presently manifested by complaints of pain with 
X-ray evidence of degenerative changes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
fifth finger disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5230 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in January 2005.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in March 
2006.  Further attempts to obtain additional evidence would 
be futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

By a rating action in January 1956, service connection for 
fracture, left fifth metacarpal was awarded, and a 
noncompensable (zero percent) rating was assigned. The award 
was based on service medical records reflecting treatment for 
a broken bone and VA examination findings in August 1955.

In April 2002, the veteran requested an increased evaluation 
for his service connected left fifth finger condition due to 
increased pain.  An August 2002 VA exam noted that the 
veteran's left fifth finger had 50 percent flexion, as 
opposed to a normal 90 degrees.  An X-ray indicated 
degenerative changes.  The veteran was awarded an evaluation 
of 10 percent.

In January 2005, the veteran requested a higher rating, 
contending that the residuals of the left hand injury had 
gotten worse.  

During a March 2005 VA medical examination, the physician 
noted that he could straighten the veteran's left fifth 
finger to a normal 0 degree extension.  At that exam, the 
veteran had a full range of motion of his fingers.  Although 
he reported pain on flexion and extension against resistance, 
the veteran could achieve a normal 90 degrees of flexion with 
his left fifth finger.  He reported no problems with his 
activities of daily living because of his hand.

In June 2006, a VA examiner observed no ankylosis of the 
veteran's left fifth finger.  The veteran had no limitation 
of function of his left fifth finger.  In a November 2006 
addendum to his examination, the VA examiner noted that he 
experienced pain but no flare-ups, weakened movement, excess 
fatigability, or incoordination.  The examiner further noted 
that the veteran had no loss of range of motion or increased 
pain with repetitive use.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

For the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).




Evaluation of Ankylosis or Limitation of a Single Digit of 
the Hand 
(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.
(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.
(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.
(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.
(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.
(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.
38 C.F.R. § 4.71a (2006)
522
7
Ring or little finger, ankylosis of: 
Majo
r
 Mino
r
 
Unfavorable or favorable
0
0
 
Note: Also consider whether evaluation as 
amputation is warranted and whether an 
additional evaluation is warranted for 
resulting limitation of motion of other 
digits or interference with overall function 
of the hand. 
 

38 C.F.R. § 4.71a, Diagnostic Code 5227 (2006)

523
0
Ring or little finger, limitation of motion: 
Any limitation of motion
Majo
r
Mino
r


0
0
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2006)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Court has held that no increased ratings were possible under 
the provisions of 38 C.F.R. § 4.40 when the veteran was 
receiving the maximum schedular rating for limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Analysis

Based upon the evidence of record, the Board finds the 
veteran's service-connected left fifth finger disorder is 
presently manifested by complaints of pain with X-ray 
evidence of degenerative changes.  The objective medical 
evidence does not demonstrate X-ray evidence of arthritis to 
more than one group of minor joints with incapacitating 
exacerbations, ankylosis, an impairment equivalent to an 
amputation of the finger, nor any significant interference 
with the overall function of the hand.  Records show the 
veteran is currently receiving the maximum 10 percent rating 
allowed under Diagnostic Code 5003 based upon X-ray evidence 
of arthritis to a group of minor joints with some limitation 
of motion.  

The Board finds the March 2005 and June 2006 VA examinations 
persuasive regarding the veteran's current condition.  The 
June 2006 examiner reviewed the claims file and the veteran's 
medical history.  Although the March 2005 examiner did not 
have access to the veteran's complete claims file, the 
examiner did have access to some of the veteran's medical 
records which he reviewed before examining the veteran.  Both 
examinations recorded thorough observations of the veteran's 
left hand fifth finger disorder.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim. Therefore, an 
evaluation in excess of 10 percent is not warranted.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
fracture of the left fifth metacarpal with posttraumatic 
degenerative changes is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


